Exhibit 10.26
[***] – Indicates confidential information. Confidential treatment requested.
Portion omitted filed separately with the Securities and Exchange Commission.
ADDENDUM NO 4 TO THE
PROTOCOL OF CEREAL PARTNERS WORLDWIDE
[***] CEREAL AGREEMENT
Nestlé S.A. (“NSA”) and its affiliated companies, excluding CPW (together
“Nestlé”) has the technology and the brands to develop, market and sell products
intended primarily for consumption [***], while CPW does not presently have the
ability and does not wish to commercialize such products. To this end the
following sets forth the understanding of General Mills, Inc. (“GMI”) and NSA
with respect to the development, manufacturing and commercialization by Nestlé
of [***] cereal products as part of a line of products [***]. It is effective as
of August 1, 1998.
FIRST      DEFINITION of BREAKFAST CEREALS.
The field of the JV business as defined in Addendum No 2 to the Protocol is
hereby amended and the following definitions are adopted:
“Nestlé [***] Cereals” are ready-to-eat, dry breakfast cereals developed,
formulated, manufactured and commercialized by Nestlé as part of Nestlé’s range
of products [***] in accordance with the [***] and are sold in [***].
The field of the JV business is Breakfast Cereals. “Breakfast Cereals” as used
herein and in all other JV agreements shall mean [***]. It shall not include,
unless agreed upon at a later date, [***].
SECOND      NSA and GMI agree that the following principles shall apply to the
Nestlé [***] Cereals:
a) Product development shall be directed and financed by NSA, but wherever
possible shall reflect CPW equities. These might include product shape (e.g.
Cheerios “O”), production process (e.g. puffing versus extrusion to utilize
existing CPW capacity and develop toasted oat flavor notes), and descriptive
phases (e.g. “toasted oat taste”). The Nestlé Nutrition Strategic Business
Division in Vevey will be the focal point for CPW project input and represent
CPW’s interests in the development program.
b) Unless otherwise agreed by the parties, Nestlé shall ask CPW to manufacture
Nestlé [***] Cereals under a copacker agreement, using the same pricing formula
as for Breakfast Cereals.
c) Nestlé shall commercialize Nestlé [***] Cereals as part of its range of
products [***]. Nestlé [***] Cereals shall be formulated, labeled, and
commercialized in accordance with the [***]. Nestlé [***] Cereals shall be sold
in [***].
d) CPW shall continue to have the right to market, advertise and sell Breakfast
Cereals for consumption [***].

 



--------------------------------------------------------------------------------



 



THIRD      NSA shall pay quarterly to GMI, for the duration of the Protocol,
[***] of Nestlé [***] Cereals, payable in U.S. Dollars. Payments are to be based
on Nestlé official sales statistics calculated in Swiss Francs, and converted
into U.S. Dollars equivalent fixed at 10h00 AM at the New York Federal Reserve
Bank (as published on Reuters page 1FED) on the last business days of each such
fiscal quarter. The parties shall negotiate for the start up investment period a
deferred initial due date or a reduced scale for the [***] payment.
FOURTH      GMI, NSA and CPW shall each have the right to bring before the CPW
Supervisory Board the question of whether this Nestlé [***] Cereals business
should be transferred to CPW or whether CPW should develop the ability to
produce and sell ready-to-eat dry cereals similar to Nestlé [***] Cereals or any
of CPW’s cereals primarily for consumption [***], for certain markets where CPW
wishes to commercialize said products instead of Nestlé or where Nestlé does not
commercialize such products.
This agreement shall be deemed Supplementary to the Protocol of Cereal Partners
Worldwide between GMI and NSA, executed on the 21st of November 1989, as
amended. Upon execution hereof, this Addendum No. 4 shall become an integral
part of the Protocol.
Capitalized terms not defined herein shall have the meanings assigned in the
Protocol.

            Nestlé S.A.
      By:   /s/ Hans Peter Frick        General Mills, Inc.
      By:   /s/ R. G. Viault   

ADDENDUM NO. 5 TO THE
PROTOCOL OF CEREAL PARTNERS WORLDWIDE
BREAKFAST BAR AGREEMENT AND RESTATEMENT OF THE DEFINITION
OF THE FIELD OF THE JV BUSINESS
The following sets forth the understanding of General Mills, Inc. (“GMI”) and
Nestlé S.A. (“NSA”) with respect to the entry of CPW in the Breakfast Bar
business and the inclusion of Breakfast Bars in the definition of the field of
the JV business under the Protocol. It is effective as of April 1, 2000
The field of the JV business as defined in Addendum No 2 and 4 to the Protocol
is hereby amended and restated as follows:
DEFINITION OF BREAKFAST CEREALS
The field of the JV business is Breakfast Cereals. “Breakfast Cereals” as used
herein and in all other JV agreements shall mean [***]. It shall not include,
unless agreed upon at a later date, [***].

 



--------------------------------------------------------------------------------



 



“Nestlé [***] Cereals” are ready-to-eat, dry breakfast cereals developed,
formulated, manufactured and commercialized by Nestlé as part of Nestlé’s range
of products [***] in accordance with [***] and are sold in [***].
“Breakfast Bars” means [***].
This agreement shall be deemed Supplementary to the Protocol of Cereal Partners
Worldwide between GMI and NSA executed on the 21st of November 1989, as amended.
Upon execution hereof, this Addendum No 5 shall become an integral part of the
Protocol. GMI and NSA agree that the field of the JV and the definition of
Breakfast Cereals shall be determined by reference to this Addendum 5 only,
notwithstanding any different definition contained in past or future CPW
agreements which does not specifically amend Addendum 5.
Capitalized terms not defined herein shall have the meanings assigned in the
Protocol.

            NESTLÉ S.A
      /s/ Brabeck         GENERAL MILLS, INC.
      /s/ S. R. Demeritt                 June 23, 2000           

 